Case 3:17-cv-01104-VLB Document 82-112 Filed 05/15/19 Page 1 of 3




                Exhibit 112
            Case 3:17-cv-01104-VLB Document 82-112 Filed 05/15/19 Page 2 of 3




From:                        Rolena Adorno [rolena.adorno@yale.edu]
Sent:                        Friday, May 6, 2016 7:22 PM
To:                          Smith, Cynthia
Cc:                          Zarra, Kim
Subject:                     CONFIDENTIAL - MATERIALS REQUESTED (I)
Attachments:                 Span Dept docs to Appeals Comm 05 06 16.pdf


CONFIDENTIAL



To: Cynthia Smith, cc Kim Zarra, Provost's Office



From: Rolena Adorno, Chair



RE: Materials requested by Appeals Committee in the Susan Byrne case



Date: May 6, 2016



I forward to you here in pdf, with copies to Ms. Zarra, the documents that Professor Steven Wilkinson has
requested on behalf of the Review Committee that is reviewing Professor Susan Byrne's complaint.



Please find, as requested:



(1) The department records and documents relating to the denial of Professor Byrne's Associate
Professor leave.



       Because the department offered her more than a single opportunity to prepare the APL research
       proposal, this file is quite bulky.



(2) The 2013 Departmental Case Summary of Professor Byrne's promotion to Associate Professor on Term.
(207 pages) (This is a separate pdf.)




                                                                                                            BYRNE008966
            Case 3:17-cv-01104-VLB Document 82-112 Filed 05/15/19 Page 3 of 3




T draw the committee's attention to a serious matter:




In Professor Byrne's March 2, 2016, complaint (page 5), she writes,



       "On April 22, 2013, for my promotion to Associate Professor on Term, RA filed a Departmental Case
       Summary and Department Faculty Vote Form."



       "The Faculty Vote Form shows the unanimous tally of votes in my favor for the 2013 promotion, and
       the Departmental Case Summary praises the quality of my scholarship."



It is clear from her statements that the confidential Departmental Case Summary was made available to the
complainant. This is highly unusual. Why was she given access to the external confidential letters of evaluation
that are included in this 207-page document? Were those letters redacted before dispatch to her?



(3) You have requested the ••2016 department case summary for the denial of tenure".



There is no "Departmental Case Summary" prepared for denials of tenure at the departmental level. The DCS is
prepared for consideration by the Humanities Division's Promotion and Appointments Committee if the case is
sent forward. Professor Byrne's candidacy was turned back at the level of the department. A date for the TAC
presentation was set for March 10, 2016, in the event that the departmental tenure vote was affirmative.



I am pleased, however, to provide the documentation (including the letters of external referees), all of which
constituted the Tenure Review which was internal to the department. Dean Gendler appointed two outside
members to insure fairness in the proceedings: Professors Howard Bloch and Giuseppe Mazzotta did not,
however, participate in the departmental vote.)




                                                        2




                                                                                                             BYRNE008967
